--------------------------------------------------------------------------------

Exhibit 10.10
 
[***] Indicates confidential material that has been omitted pursuant to a
Confidential Treatment Request filed separately with the Securities and Exchange
Commission. A complete copy of this agreement has been separately filed with the
Securities and Exchange Commission
 
EXCLUSIVE DISTRIBUTION AGREEMENT
 
‘

This Exclusive Distribution Agreement (“Agreement”) is entered into this 1st day
of August, 2011, by and between YOUNG’S MARKET COMPANY of OREGON, LLC, an Oregon
limited liability company, with its principal place of business located at 6840
N Cutter Circle, Portland, OR  97217, YOUNG’S MARKET COMPANY of WASHINGTON, LLC,
an Oregon limited liability company, with its principal place of business
located at  20301  59th Place S, Kent,  WA  98032  (together referred to as
“COMPANY”) and Willamette Valley Vineyards, Inc. (“SUPPLIER”), an Oregon
Corporation with its principal place of business located at 8800 Enchanted Way,
SE, Turner, Oregon 97392.
 
RECITALS:
 

 
I. 
WHEREAS, SUPPLIER is a supplier of wines for resale in the Territory (as the
term “Territory” is defined in Exhibit A); and

 

 
II. 
WHEREAS, COMPANY is a wholesale distributor of wines and other alcoholic
beverage products and is duly licensed as such in the Territory; and

 

 
III. 
WHEREAS, SUPPLIER desires that COMPANY serve as the exclusive wholesale
distributor in the Territory of the wines set forth in Exhibit B hereof
(“Products”) pursuant to the terms and conditions specified in this Agreement;
and

 

 
IV. 
WHEREAS, COMPANY desires to serve as the exclusive wholesale distributor for the
Products in the Territory pursuant to the terms and conditions specified in this
Agreement; and

 

 
V. 
WHEREAS, both SUPPLIER and COMPANY mutually desire that this relationship be a
long-term relationship and that COMPANY make continual investments to
merchandise and to create and maintain awareness of the Products throughout the
Territory, to open and maintain retail distribution outlets for the Products,
and to perform a wide range of services as hereafter described; and,

 

 
VI. 
WHEREAS COMPANY and SUPPLIER mutually desire to confirm and to memorialize their
complete, entire and full agreement, understanding and Agreement into this one
written Agreement.

 


 


 


 


 


 


 
 

 
1

--------------------------------------------------------------------------------

 

NOW, THEREFORE, SUPPLIER and COMPANY hereby agree follows:
 
1.           Grant of Exclusive Distributorship Rights; Right of First
Refusal.  (a) SUPPLIER hereby grants to COMPANY the exclusive right to
distribute the Products to retailers within the Territory.  (b) SUPPLIER hereby
grants to COMPANY the right of first refusal for the exclusive distribution
rights within the Territory for any new alcoholic beverage products hereafter
sold or represented by SUPPLIER during the term or any renewal hereof.  COMPANY
shall notify SUPPLIER in writing if COMPANY desires to exercise its right of
first refusal with respect to such new products within forty-five (45) days of
being notified in writing by SUPPLIER of the availability of any new
products.  (c) COMPANY hereby accepts the grant of exclusive distribution rights
from SUPPLIER as set forth in sub-section (a) and COMPANY agrees to devote
sufficient resources and personnel to the marketing and distribution of the
Products throughout the Territory so as to maximize the sale and distribution of
the Products as more fully set forth in Section 8 hereof.  [***].

 
2.           No Direct Sales by Supplier.  SUPPLIER hereby represents, covenants
and warrants that SUPPLIER shall not sell, and shall not authorize any third
party to sell, any of the Products to any retailer located anywhere within the
Territory during the Term or any renewal hereof.  Notwithstanding the foregoing,
the parties acknowledge that SUPPLIER at its discretion may elect from
time-to-time to self-distribute wines to temporary retail licensees in support
of charitable events, festivals and the like within the Territory.
 
3.           Term; Renewal. The term of this Agreement shall be a period of
seven (7) years, commencing on _____________________, 2011 or such other date as
may be subsequently mutually agreed in writing (the “Term”).
 
4.           Termination Rights.   SUPPLIER shall have the right to terminate
this Agreement for good cause.  “Good cause,” as used herein, shall include only
the following events:
 
(a)           The filing of a Chapter 7 or Chapter 11 bankruptcy proceeding by
or against COMPANY;
 
(b)           The execution by COMPANY of an assignment for benefit of
creditors;
 
(c)           The failure of COMPANY to pay for merchandise in accordance with
the provision of Section 5 hereof provided there is not a bona fide dispute
regarding the receipt of such merchandise or the merchantable quality of such
merchandise.  SUPPLIER shall be entitled to terminate the Agreement only after
giving COMPANY written notice of COMPANY’S alleged breach of this Section 4(c)
and COMPANY’S failure to cure such breach within five (5) business days of
receipt of such notice.
 


 


 
[***] Indicates confidential material that has been omitted pursuant to a
Confidential Treatment Request filed with the Securities and Exchange
Commission. A complete copy of this agreement has been separately filed with the
Securities and Exchange Commission.
 


 
 

 
2

--------------------------------------------------------------------------------

 

(d)           Loss or suspension of COMPANY’S state or federal licenses or
permits to sell alcoholic beverages within the Territory for a period of more
than 10 consecutive days, or for more than 30 days total in any 12 consecutive
month period.
 
(e)           Any material breach of this Agreement by COMPANY that remains
uncured for a period of thirty (30) days after receipt by COMPANY of written
notice of the alleged breach.
 
(f)           Failure to meet annual goals for a period of two (2) consecutive
years.  Annual goals will be mutually agreed upon.  In the event COMPANY and
SUPPLIER are unable to agree, the fifty-two (52) week Nielson trend for the
applicable market and table wine category will serve as the new growth goal
percentage for the upcoming fiscal year.
 
5.           Credit Terms.  COMPANY shall have to and including thirty (30) days
after its actual receipt of shipment(s) of the Products and a billing invoice
from SUPPLIER within which to pay for the Products.  The provisions of this
Section 5 shall supersede any provisions in SUPPLIER invoices to the
contrary.  In the event COMPANY fails to pay any sums owing under this Agreement
more than 30 days past due, SUPPLIER may additionally charge default interest
calculated at the rate of 18% per year, and SUPPLIER may recover its attorneys’
fees and any other reasonable costs of collection incurred in securing payment
from COMPANY.
 
6.           Place of Delivery.  The Products sold by SUPPLIER to COMPANY under
this Agreement are F.O.B., SUPPLIER’S docks in the Territory.  Title shall pass
from SUPPLIER to COMPANY upon shipment of the Products from SUPPLIER’S
docks.  The provisions of this Section 6 shall supersede any provisions in
SUPPLIER invoices to the contrary.
 
7.           Prices.  SUPPLIER shall sell and COMPANY shall pay for the Products
at SUPPLIER’S prices currently in effect at the time COMPANY’S order for
purchase is submitted by COMPANY to SUPPLIER. SUPPLIER reserves the right, after
consultation with COMPANY, to change its selling prices to COMPANY from time to
time on ninety (90) days written notice to COMPANY.
 
8.            Responsibilities and Obligations of COMPANY.  COMPANY shall:
 
(a)           Exercise reasonable commercial efforts to purchase, market,
promote and re-sell the Products to retailers throughout the Territory during
the Term or any renewal hereof.
 


 


 


 


 


 


 


 


 
 

 
3

--------------------------------------------------------------------------------

 

(b)           Use the trademarks and/or brand names of the Products only with
reference to genuine products produced and/or distributed by SUPPLIER.  This
usage shall apply to all sales promotions and advertising activities, whether
through direct reference or implication.
 
(c)         Not adopt the name of any of the Products supplied by SUPPLIER as
part of its business or corporate name.
 
(d)           Discontinue the use of the aforementioned trademarks and/or brand
names upon termination of this Agreement (or non renewal thereof) or upon
reasonable request of SUPPLIER in the event of any dispute regarding use of such
marks or names.
 
(e)           Cooperate with SUPPLIER in originating and implementing sales and
marketing programs, policies and practices designed to maximize the sale and
marketing of the Products.
 
(f)           Perform all financial obligations as specified in this Agreement
in a timely manner.
 
(g)           Maintain sufficient inventories of Products, store and handle
Products at proper temperatures and environmental conditions to maintain their
quality, and deliver the Products to retail outlets on a consistent and regular
basis and in a timely manner that is compatible with good business practice and
the reasonable requirements of retailers in the Territory.
 
(h)         [***]
 
(i)         Provide regular inventory, depletion, and detailed sales reports to
SUPPLIER.
 
(j)         Obtain and maintain in good standing all state and federal (U.S.)
licenses and permits required by applicable laws.
 
(k)           Not intentionally sell or distribute Products outside the
Territory.
 
9.           Responsibilities and Obligations of SUPPLIER.  SUPPLIER shall:
 
(a)           Provide reasonable cooperation and assistance to COMPANY in all
sales promotions, marketing, and advertising activity regarding the Products.
 
(b)           Supply COMPANY with sufficient quantities of the Products on a
timely basis.
 


 


 


 


 
[***] Indicates confidential material that has been omitted pursuant to a
Confidential Treatment Request filed with the Securities and Exchange
Commission. A complete copy of this agreement has been separately filed with the
Securities and Exchange Commission.
 


 
 

 
4

--------------------------------------------------------------------------------

 

(c)           Make available to COMPANY, in reasonable quantities and at cost
(or at a nominal charge), advertising and promotional materials for the
Products.
 
(d)           Allow the non-misleading use of trademarks and/or brand names of
the Products on the premises and in the advertising of COMPANY.
 
(e)           Supply COMPANY with the Products of merchantable quality.
 
(f)           Indemnify COMPANY against any and all causes of action or claims
asserted by anyone arising out of or attributable to the Products being placed
in the stream of commerce.
 
(g)          Obtain and maintain in good standing all state and federal (U.S.)
licenses and permits required by applicable laws.
 
(h)           Purchase COMPANY’S entire stock of merchantable Products at
COMPANY’S laid in cost (inclusive of freight charges and any applicable excise
taxes paid by COMPANY) upon the termination or non renewal of this Agreement for
any reason, plus a $1 per case handling fee upon the termination or non renewal
of this Agreement for any reason other than early termination for good cause.
 
10.           Warranties; Indemnification; Insurance:  Authority.
 
(a)           Warranties by SUPPLIER to COMPANY.  SUPPLIER hereby warrants and
represents that the Products are fit and suitable for their intended use and are
not defectively packaged, bottled or labeled.  In addition Supplier warrants and
represents that the Product are packaged, bottled and labeled in accordance with
all applicable municipal, slate and federal laws and regulations. In the event
any Products are received by COMPANY that do not comply with the provisions of
this sub-section 10(a), COMPANY shall have the right to return the Products to
SUPPLIER or, with prior written permission of SUPPLIER, not unreasonably
withheld, to destroy such Products.   In either event, SUPPLIER shall replace
such Products or fully reimburse COMPANY for the price paid by Company for such
Products, freight, any federal and/or state excise taxes paid by COMPANY and the
cost incurred by COMPANY to destroy or return such products to SUPPLIER.  In
addition, SUPPLIER warrants and represents that the Products do not violate or
infringe upon the intellectual property rights of third parties and that the
SUPPLIER has no Agreements or agreements, oral, written or implied at law, with
which this Agreement would conflict or interfere.
 


 


 


 


 


 


 


 


 
 

 
5

--------------------------------------------------------------------------------

 

(b)           Indemnification of COMPANY.  SUPPLIER shall indemnify, defend and
shall hold COMPANY harmless from and against any and all losses, whether by
injury to person, business or otherwise, arising from or otherwise connected
with the production of the Products, including but not limited to the warranties
and representations set forth in sub-section (a) of this Section 10 (hereinafter
the “Claims”).  This indemnification shall cover and shall expressly include any
and all attorney’s fees and any other out-of-pocket costs incurred or expended
by COMPANY in defending any and all Claims involving the production of the
Products.  COMPANY shall promptly notify SUPPLIER of any and all Claims or
alleged Claims in writing and shall make formal written demand upon SUPPLIER for
defense and indemnification of COMPANY by virtue of this provision.
 
(c)           Indemnification of SUPPLIER.  COMPANY shall indemnify, defend and
shall hold SUPPLIER harmless from and against any and all losses, whether by
injury to person, business or otherwise, arising from or otherwise connected
with the negligence or intentional misconduct of COMPANY in its handling,
storage, or distribution of the Products after delivery by SUPPLIER (hereinafter
the “Claims”).  This indemnification shall cover and shall expressly include any
and all attorney’s fees and any other out-of-pocket costs incurred or expended
by SUPPLIER in defending any and all Claims involving the COMPANY’S handling,
storage, or distribution of Products.  SUPPLIER shall promptly notify COMPANY of
any and all Claims or alleged Claims in writing and shall make formal written
demand upon COMPANY for defense and indemnification of SUPPLIER by virtue of
this provision.
 
(d)           Insurance.  SUPPLIER shall have and shall continue to maintain in
full force and effect during the initial term and any renewal hereof, policies
of general liability insurance (including product liability) providing coverage
in the amount not less than $5,000,000.  SUPPLIER agrees to provide COMPANY with
proof of such insurance coverage upon request by COMPANY.
 
(e)           Authority.  SUPPLIER warrants and represents that the individual
executing this Agreement on behalf of SUPPLIER has full power and authority to
do so, and that once fully executed, this Agreement shall be binding and
enforceable upon SUPPLIER.  COMPANY warrants and represents that the individual
executing this Agreement on behalf of COMPANY has full power and authority to do
so, and that once fully executed, this Agreement shall be binding and
enforceable upon COMPANY.
 
11.           Attorney’s Fees. In the event a dispute arises between COMPANY and
SUPPLIER resulting in arbitration pursuant to Section 23 hereof the prevailing
party shall recover, in addition to damages and other relief, any and all
attorney’s fees reasonably incurred in connection with the prosecution, or
defense of such arbitration, together with all costs of the arbitration,
(whether taxable or not) actually incurred by said prevailing party.  The
arbitrator shall determine who is the prevailing  party and shall determine the
amount of fees and costs to be awarded to such party.
 


 


 


 


 


 


 
 

 
6

--------------------------------------------------------------------------------

 

 
12.           Choice of Law.  COMPANY and SUPPLIER hereby agree that any and all
issues of law associated with, connected to, or otherwise related to this
Agreement and the relations of the parties, shall be governed and determined by
Oregon law.
 
13.           Notices.  All notices required or permitted under this Agreement
shall be in writing and shall be personally delivered or sent by prepaid,
certified or registered mail.
 
Notices sent to COMPANY shall be addressed as follows:
 
Dan Ewer
President
YOUNG’S MARKET COMPANY OF OREGON/WASHINGTON, LLC
20301 59th Place S
Kent, WA  98032
 
With a copy to:
 
Donald M. Robbins, Esq.
Executive Vice President / General Counsel
YOUNG’S MARKET COMPANY, LLC
14402 Franklin Avenue
Tustin, California  92780
 
Notices sent to SUPPLIER shall be addressed as follows:
 
Jim Bernau
President
WILLAMETTE VALLEY VINEYARDS, INC.
8800 Enchanted Way, SE
Turner, Oregon  97392
 
With a copy to:
 
Jesse D. Lyon, Esq.
Partner
 
DAVIS WRIGHT TREMAINE LLP
1300 SW Fifth Ave., Suite 2300
Portland, Oregon  97201
 
14.           Binding on Successors.  This Agreement shall be binding upon and
shall inure to the benefit of the parties’ successors in interest.  As used
herein, “successors in interest” means and includes any person or entity which
succeeds to the business or assets of either COMPANY or SUPPLIER, as well as any
person or entity which acquires an interest in the trade marks, trade names or
labels of the Products or in the Products themselves.  The parties hereby agree
that SUPPLIER’S Products are unique and that it would be difficult, if not
impossible, to ascertain the damages that would occur in the event of a breach
of this Section 14 and to that end the parties agree that this Agreement may be
specifically enforced in the event of a breach or threatened breach
thereof.  The parties further agree that the provisions of this Section 14 are
an integral part of the consideration given for this Agreement and are not a
mere recital.
 


 


 


 
 

 
7

--------------------------------------------------------------------------------

 

 
15.           Severability.  Any provision of this Agreement determined to be
invalid shall in no way affect the remaining provisions hereof.  Any such
invalid provision shall be deemed modified to the minimum extent necessary to
make such provision consistent with applicable law and in such modified form
such provision shall then be enforceable.
 
16.           Waiver.  A waiver by either party of any of the terms and
conditions of this Agreement in any instance shall not be deemed or construed to
be a waiver of such term or condition in the future.  All remedies, rights,
undertakings, obligations and agreements contained in this Agreement shall be
cumulative and none of them shall be in limitation of any other remedy, right,
undertaking or obligations or agreement of either party.
 
17.           Assignment.  This Agreement shall not be assigned by either party
in whole or in part, by operation of law or otherwise, without the prior express
written consent of the other party, which consent shall not be unreasonably
withheld.
 
18.           Consent of Parties.  Whenever consent or approval of either party
is required, except as otherwise expressly provided in this Agreement, that
party shall not unreasonably withhold or unreasonably delay such consent or
approval.
 
19.           Integration Clause.  This Agreement states and contains the full,
complete and entire agreement, understanding, and Agreement of COMPANY and
SUPPLIER. This Agreement supersedes any and all prior agreements, understandings
or Agreements, whether oral or written.
 
20.           Modification.  This Agreement may only be modified by a subsequent
written document entitled “Modification to Exclusive Distribution Agreement”
duly signed by both COMPANY and SUPPLIER.  No other purported modification shall
be effective.
 
21.           Binding Agreement.  This Agreement shall not be binding upon
either party unless and until executed by a duly authorized officer and/or
managing agent of COMPANY and of SUPPLIER.
 
22.           Sole Remedy.  SUPPLIER’S sole and exclusive remedy in the event of
an alleged breach of the Agreement by COMPANY, excluding only COMPANY’S failure
to pay for merchandise in accordance with Section 4(c) and Section 5 above or
COMPANY’S failure to indemnify SUPPLIER in accordance with Section 10 above or
COMPANY’s intentional misconduct or infringement of SUPPLIER’S intellectual
property, shall be termination of the Agreement pursuant to this Section 22.  In
such event, SUPPLIER shall give COMPANY written notice of the alleged breach of
the Agreement by COMPANY, and COMPANY shall have thirty (30) days from receipt
of such notice to cure or otherwise remedy such breach.  In the event COMPANY
fails to cure or to remedy such breach within said thirty (30) day period,
SUPPLIER may thereafter terminate the Agreement by notifying COMPANY in writing
of its intention so to do.
 


 


 


 


 
 


 

 
8

--------------------------------------------------------------------------------

 

 
23.           Arbitration.  Any and all disputes between the parties arising out
of or resulting from this Agreement, including the interpretation thereof, shall
be resolved by final and binding arbitration in accordance with the provisions
of this Section 23.  The arbitration shall be conducted in accordance with the
rules of the Arbitration Service of Portland and unless the parties otherwise
agree in writing, the arbitration shall be held in Portland, Oregon.  Unless
waived by the parties in writing the arbitrator shall issue a written opinion
and award within 30 days of final submission of the dispute to the arbitrator
and judgment on the arbitrator’s award may be entered in any court of competent
jurisdiction.  Notwithstanding the foregoing, in the event of any claim
regarding the collection of sums due and owing by COMPANY to SUPPLIER for the
purchase of Products hereunder, COMPANY may bring suit in any court of competent
jurisdiction without first resorting to the non-judicial dispute resolution
mechanisms otherwise contemplated in this Section 23.
 
24.           Securities Laws.  COMPANY hereby acknowledges that SUPPLIER is a
publicly traded company.  COMPANY acknowledges that it is aware and has advised
any applicable employees or affiliates with knowledge of this Agreement that
federal and state securities laws prohibit any person who has received material,
non-public information about SUPPLIER or its business that is not generally
available to the public (including, without limitation, the matters that are the
subject of this Agreement), from purchasing or selling securities of SUPPLIER
while in possession of such non-public information, and from communicating that
information to any other person who may purchase or sell securities of SUPPLIER
or otherwise violate such laws.
 


YOUNG’S MARKET COMPANY OF
OREGON, LLC






By:  _____________________________


Print Name:  ______________________


Title:  ____________________________























 
9

--------------------------------------------------------------------------------

 

YOUNG’S MARKET COMPANY OF
WASHINGTON, LLC






By:  _____________________________


Print Name:  ______________________


Title:  ____________________________








SUPPLIER NAME  _________________


By:  _____________________________


Print Name:  ______________________


Title:  ____________________________


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
 

 
10

--------------------------------------------------------------------------------

 



 


 
EXHIBIT A
 
Territory
 
The counties of the State of Oregon but specifically excluding the counties of
Morrow, Umatilla, Union, Wallowa, Grant, Baker, or Malheur.
 
All the counties in the State of Washington.
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
 

 
11

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Products
 
All wines produced and bottled by or for the SUPPLIER for wholesale distribution
within the Territory.
 
The parties acknowledge and agree that the “Products” subject to this Agreement
do not automatically include any brands or subsidiaries which may be acquired by
the SUPPLIER after the date of this Agreement.  However, SUPPLIER has granted
COMPANY the right of first refusal for the exclusive distribution rights within
the Territory for any new  alcoholic beverage products hereafter sold or
represented by SUPPLIER during the term or any renewal hereof.  (Section 1)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
12


--------------------------------------------------------------------------------